Citation Nr: 1725022	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  13-01 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for colon cancer.

2.  Entitlement to service connection for residuals of a hernia repair, to include as secondary to colon cancer.

3.  Entitlement to service connection for a lumbar spine disorder.

4.  Entitlement to service connection for a cervical spine disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to January 1969, with subsequent service in the Air Force Reserves and the Army National Guard.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office in Jackson, Mississippi.  The RO in Cleveland, Ohio currently has jurisdiction over the appeal.   

In July 2016, the Veteran testified before the undersigned at a videoconference hearing; a transcript of the hearing is associated with the record.

Following the issuance of the December 2012 statement of the case, additional evidence was added to the record, including a private medical opinion and medical treatise evidence.  Although such evidence has not been considered by the agency of original jurisdiction (AOJ), in August 2016, the Veteran waived AOJ consideration of such evidence.  38 C.F.R. § 20.1304 (2016).

During the July 2016 hearing, the Veteran raised the issue of entitlement to service connection for melanoma, see July 2016 Hearing Transcript, p. 6, but he has not submitted a claim on the form prescribed by VA.  The matter has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

The issues of entitlement to service connection for a hernia, a lumbar spine disorder, and a cervical spine disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

The Veteran, his diagnosed colon cancer is related to his exposure to ionizing radiation during military service.


CONCLUSIONS OF LAW

The criteria for service connection for colon cancer are met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.311 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.  § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection requires evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).

Service connection for disability based on exposure to ionizing radiation can be demonstrated by three different methods.  See Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are certain types of cancer that are presumptively service- connected when they occur in "radiation-exposed veterans."  38 U.S.C.A. § 1112(c); 38 C.F.R.  § 3.309(d).  Second, "radiogenic diseases" may be service connected, provided that certain conditions are met, pursuant to 38 C.F.R. § 3.311.  Third, even if the claimed disability is not listed as a presumptive disease under 38 C.F.R. § 3.309(d) or as a radiogenic disease under 38 C.F.R. § 3.311, service connection may still be granted on a direct basis under 38 C.F.R. § 3.303(d) when it is established that the disease diagnosed after discharge is the result of active service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The term "radiation-exposed veteran" means either a veteran who while serving on active duty, or an individual who while a member of a reserve component of the Armed Forces during a period of active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA), participated in a radiation-risk activity.  38 C.F.R. § 3.309(d)(3)(i).  A "radiation-risk activity" is defined as: (1) on-site participation in a test involving the atmospheric detonation of a nuclear device; (2) participation in the occupation of Hiroshima or Nagasaki, Japan, between August 6, 1945, and July 1, 1946; (3) internment as a prisoner of war in Japan which resulted in an opportunity for exposure to ionizing radiation; and (4) service in which the veteran was, as part of his/her official duties, present during a total of at least 250 days before February 1, 1992, on the grounds of a gaseous diffusion plant located in Paducah, Kentucky, Portsmouth, Ohio, or the area identified as K25 at Oak Ridge, Tennessee, or service before January 1, 1974, on Amchitka Island, Alaska, and additional criteria are met.  38 C.F.R. § 3.309(d)(3)(ii).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran asserts that his colon cancer developed as a result of exposure to ionizing radiation while on active duty in the United States Air Force and during his subsequent service in the Air Force Reserves and Army National Guard due to his duties as radiography technician and as a result of periodic examinations throughout service.

Service connection may be established for colon cancer under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the condition at issue is a radiogenic disease.  A "radiogenic disease" means a disease that may be induced by ionizing radiation, and must become manifest five years or more after exposure.  38 C.F.R.  § 3.311(b)(2), (5).  Colon cancer is considered a radiogenic disease under 38 C.F.R. § 3.311.  The Veteran was diagnosed with this disease in February 2000, approximately 31 years after discharge from active duty, and 10 years after his service in the Army National Guard.

In support of his claim, the Veteran submitted a private medical opinion from Dr. F.C., his primary care physician, in June 2010.  Dr. F.C. noted that, during active duty from 1965 to 1969, the Veteran's duties required him to work in the X-ray department without badges and with incorrectly calibrated machines.  Dr. F.C. also noted the Veteran's subsequent service in the Reserves and the Army National Guard, and that he was required to take physicals every three years that included X-rays.  

Dr. F.C. discussed the Veteran's medical history, including the diagnosis of stage 3 colon cancer in February 2000, as well as the lack of a family history of cancer.  Dr. F.C. opined that it was more likely than not that the colon cancer was a result of in-service radiation exposure.  He cited a history of radiation exposure over his 20 years of military service, the increased danger of exposure from X-rays at the time, and because he did not have a family history of colon cancer.  In August 2012, Dr. F.C. reiterated his opinion.

In April 2011, the AOJ submitted a request to the National Personnel Records Center (NPRC) for any records related to the Veteran's exposure to ionizing radiation, including a DD Form 1141.  In June 2011, the NPRC responded that the requested records were not available.

In July 2011, the Veteran submitted a VA Radiation Risk Activity Information Sheet.  He reported radiation exposure during active duty from 1967 to 1969 at the 4621st United States Air Force Dispensary Clinic in Niagara Falls, New York.  He stated that he performed different types of X-rays at times without badges.  He also reported that the X-ray machines were incorrectly calibrated upon numerous inspections. He stated that there were times when he would have to perform two or three X-rays at a time due to problems with the machine.  He also reported exposure due to his own periodic physicals over the course of his military service.

In January 2012, the AOJ sent a letter to the Air Force Radioactive Materials Management Information System (RAMMIS) requesting a DD Form 1141, or its equivalent, discussing the Veteran's radiation exposure from September 1965 to January 1969 as a medical service specialist.  

In February 2012, RAMMIS responded that it had requested occupation radiation exposure monitoring records from the Air Force Master Radiation Exposure Registry (MRER), but there were no external or internal records available for the Veteran.  RAMMIS added that, because the Veteran stated that he did not wear a dosimeter, it was unlikely that dosimetry records existed.  Nevertheless, RAMMIS noted that the upper bound doses from 1967 to 1969 for all Air Force X-ray technicians was 3.27 rem, 0.76 rem, and 6.32 rem.  RAMMIS stated that a conservative estimate of the Veteran's total effective dose equivalent (TEDE) was 10.35 rem.

Later in February 2012, the Director of Compensation Service requested a medical opinion from the Under Secretary for Health as to whether the Veteran's colon cancer was related to his ionizing radiation exposure.  In February 2012, the Director of Post-911 Era Environmental Health Programs opined that his colon cancer was not related to his exposure during service from 1967 to 1969.  The Director noted the Veteran's TEDE was 10.35 rem.  Using the Interactive Radioepidemiaological Program of the National Institute for Occupational Safety and Health, the Director noted that, assuming that the Veteran's exposure was a single dose, there was only a 39.39 percent chance of causation under a 99th percentile value.

In March 2012, the Director of Compensation Service issued an advisory opinion concluding that based on the TEDE and the February 2012 opinion from the Director of Post-911 Era Environmental Health Programs, there was no reasonable possibility that the Veteran's colon cancer resulted from his exposure to radiation in service.

In July 2016, the Veteran and his wife testified before the undersigned.  With regard to his alleged in-service exposure, he stated that, as an X-ray technician, there were times when he would have to sit with patients as they were being X-rayed.  He also stated that there were three different times when the X-ray machines had to be re-calibrated to certification standards.  The Veteran then discussed his history concerning colon cancer, including being diagnosed and undergoing treatment and surgery.

The Veteran also submitted a July 2016 private medical opinion from Dr. C.B.  Dr. C.B. noted that he had been the family's physician at the time he was diagnosed with stage 3 colon cancer in 2000.  Dr. C.B. noted that he had no family history of cancer of any type.  Dr. C.B. also noted that the Veteran's military duties required him to work in the hospital dispensary and perform X-rays on a daily basis, many times without badges or protection.  Dr. C.B. opined that the Veteran's colon cancer was at least as likely as not related to his three years of working and performing X-rays on a daily basis while on active duty.

The evidence is at least in relative equipoise as to whether the Veteran's colon cancer and its residuals are caused by his military duties and his exposure to ionizing radiation.

The opinions from Drs. C.B. and F.C. are probative as they considered all of the pertinent evidence of record, including the Veteran's competent and credible reports of his military duties and experiences from 1965 to 1990, and provided clear conclusions with sufficient reasoning to allow the Board to make an informed decision.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  These opinions are also bolstered by the medical treatise evidence that the Veteran submitted during his July 2016 hearing that discussed the effects of radiation on radiology technicians.

The February 2012 opinion from the Director of Post-911 Era Environmental Health Programs that, since the Veteran's TEDE was 10.35, it was unlikely that his colon cancer could be attributed to radiation exposure while in military service.  However, this opinion not based upon a sufficient review of the facts.  Specifically, the TEDE provided by RAMMIS only covered the Veteran's period of active duty service, and did not consider his service in the Reserves or National Guard.  Conversely, the opinions from Drs. C.B. and F.C. both discuss his service in the Reserves and National Guard, including his exposure to radiation during his periodic examinations, as well as his exposure during active service.

Based on the foregoing, the Board finds that the evidence is, at the very least, in relative equipoise as to whether his colon cancer is related to his in-service radiation exposure.  Therefore, resolving all reasonable doubt in the Veteran's favor, his claim for service connection for colon cancer is granted.  38 U.S.C.A. § 5107.


ORDER

Service connection for colon cancer is granted.


REMAND

During his July 2016 hearing, he testified that he was diagnosed with an inguinal hernia in 1989, and that, while on ACDUTRA or INACDUTRA, he felt a sting inside his abdomen after lifting an object.  He stated that, over time, his pain worsened, and he was eventually diagnosed with a hernia that required an operation.  

The Veteran also testified that, in March 1984 while on the way to National Guard duty, he lost control of his vehicle in the snow, hit the side of a bridge, crossed two lanes of traffic, and hit the other side of the bridge.  He stated that local police investigated the accident and issued him a ticket for failure to control his vehicle.  The Veteran indicated that, although he attempted to get a copy of the ticket, he was told that it was archived somewhere.  He reported receiving treatment at Mount Carmel Health where he was informed he had a swollen lower back.  The Veteran also discussed receiving treatment from Dr. E.A. for his lumbar and cervical spine problems.

As it relates to the March 1984 injury, the Board notes that any individual (1) who, when authorized or required by competent authority, assumes an obligation to perform ACDUTRA or INACDUTRA for training; and (2) who is disabled or dies from an injury or covered disease incurred while proceeding directly to or returning directly from such ACDUTRA or INACDUTRA shall be deemed to have been on ACDUTRA or INACDUTRA, as the case may be.  38 C.F.R. § 3.6(e) (2016).

In another July 2016 statement, D.B., the Veteran's first sergeant at the time of the alleged March 1984 accident, certified that the Veteran was on his way to guard duty and was in an automobile accident due to black ice on a bridge.  D.B. stated that the Veteran was unable to report to duty that weekend because he was in the hospital for pain in his back and legs.

The Veteran submitted a personnel record to show that he was on duty at the time of the March 1984 accident; however, the Board notes that the personnel record notes that he was assigned to split unit training assembly (SUTA) during February 1984.  The record does not discuss the Veteran's duty status during the month of March 1984 when the alleged accident occurred.

Initially, remand is warranted because that there may be outstanding private treatment records that may be relevant to the Veteran's claims.  As noted above, the Veteran indicated that he received treatment from Mount Carmel Health after the March 1984 automobile accident.  He also indicated that he received treatment from Dr. E.A. for his cervical and lumbar spine disorders.  Moreover, the Veteran indicated that he received a citation from the Columbus Police Department following the March 1984 accident.

Given VA's heightened duty to assist in this case, the AOJ should take appropriate steps, including contacting the Veteran and obtaining appropriate authorizations for Mount Carmel Health, Dr. E.A., and the Columbus Police Department to obtain any outstanding records that are pertinent to his alleged March 1984 automobile accident and any injuries sustained, as well as any treatment for his lumbar or cervical spine disorders.

A DD Form 214 indicates that the Veteran served in the Army National Guard of Ohio from August 1979 to April 1990.  The March 2011 formal finding concluded that the Veteran's service treatment record from this period were not available, it is not clear whether his service personnel records from this period are available.  On remand, therefore, the AOJ should attempt to verify all periods of active duty, ACDUTRA, and INACDUTRA from August 1979 to April 1990.  It should also take any necessary steps to obtain his complete service personnel records, including any Line of Duty determinations, from his Army National Guard of Ohio service.  If his periods of active duty, ACDUTRA, and INACDUTRA from August 1979 to April 1990 are unverifiable, or his service personnel records are unavailable, such should be documented in the record in writing.

The Veteran has not been afforded VA examinations to address whether his hernia, lumbar spine disorder, or cervical spine disorder are related to his military service, or whether his hernia his secondary to his service-connected colon cancer.  VA will provide a medical examination or obtain a medical opinion if the evidence indicates that the existence of a current disability or persistent or current symptoms of a disability that may be associated with an event, injury, or disease in service-or, as appropriate, a service-connected disability-but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

An April 2010 private treatment record notes a diagnosis of incisional hernia.  The treatment record noted that the Veteran had undergone a colectomy for cancer a few years prior.  A May 2010 private treatment record noted that the Veteran underwent a ventral hernia repair 10 days prior.  Furthermore, a private radiology report noted diagnoses of degenerative disc disease and degenerative joint disease of both the lumbar and cervical spines.

The record triggers VA's duty to provide examinations to address whether his hernia, lumbar spine disorder, and/or cervical spine disorder are related to his military service, or whether his hernia is related to his service-connected colon cancer.  See McLendon, supra (recognizing that 38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates a claim disability may be associated with military service for the purposes of a VA examination).

Accordingly, the case is REMANDED for the following action:

1. Verify the Veteran's periods of active duty, ACDUTRA, and INACDUTRA; especially the types of duty he performed in March 1984. 

2.  Ask the Veteran to identify any outstanding pertinent evidence that has not already been associated with the claims file; and to provide the necessary authorizations for records from Mount Carmel Health, Dr. E.A., or the Columbus Police Department.  The AOJ should then attempt to obtain those records if the Veteran provides needed authorization.
	
3. After completing the above development, the Veteran should be afforded VA examination to determine the whether any hernia disability is caused or aggravated by an event in his military service; or caused or aggravated by the service-connected colon cancer.  The claims file, to include a copy of this Remand, must be reviewed by the examiner.  

The examiner should address the following:

a) Identify any hernia disability present at any point since the Veteran filed his claim for service connection April 2010, even if not shown on the current examination (current disability).

b) Is it at least as likely as not (i.e., a 50 percent or greater probability) that any current hernia disability is the result of disease or injury during any period of active duty service; or any verified period of ACDUTRA; or, is the result of injury during any verified period of INACDUTRA.  

c) Is it at least as likely as not (i.e., a 50 percent or greater probability) that any current hernia disability was caused by his service-connected colon cancer, to include any necessary surgeries?

d)  If not, is it at least as likely as not (a 50 percent or higher probability) that any current hernia disability has been aggravated by his service-connected colon cancer, to include any necessary surgeries?

VA will not concede aggravation unless the baseline level of the non-service connected disability is established by medical evidence created before the onset of aggravation or by the earliest evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of non-service connected disease or disability.

The examination report must reflect consideration of the Veteran's reports.

The examiner should provide reasons for the opinions.  The lack of supportive service treatment records is a legally insufficient reason for a negative opinion; unless the existence of the records would be medically expected.

4.  After completing the above development, the Veteran should be afforded VA examination(s) to determine the whether any lumbar spine disability and/or cervical spine disability are related to the Veteran's military service.  The claims file, to include a copy of this Remand, must be reviewed by the examiner.  

The examiner should address the following:

a) Identify any lumbar spine disability and/or cervical spine disability present at any point since the Veteran filed his claim for service connection April 2010, even if not shown on the current examination (current disability).

b) Is it at least as likely as not (i.e., a 50 percent or greater probability) that any lumbar spine disability and/or cervical spine disability are the result of disease or injury during any period of active duty service; or any verified period of ACDUTRA; or, is the result of injury during any verified period of INACDUTRA, to include the alleged March 1984 automobile accident.  

The examination report must reflect consideration of the Veteran's reports.

The examiner should provide reasons for the opinions.  The lack of supportive service treatment records is a legally insufficient reason for a negative opinion; unless the existence of the records would be medically expected.

5.  If any benefits sought on appeal are denied, issue a supplemental statement of the case.  Then, the appeal should be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


